
	
		II
		110th CONGRESS
		2d Session
		S. 3446
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Mr. Menendez (for
			 himself, Mr. Salazar,
			 Mr. Smith, Mr.
			 Lautenberg, Mr. Stevens, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to defer the
		  tax on the gain on the sale of certain telecommunications and media businesses,
		  and for other purposes.
	
	
		1.Findings and purpose
			(a)FindingsCongress
			 finds that:
				(1)Localism,
			 competition, and diversity of voices have long been the stated goals of United
			 States telecommunications and media policy.
				(2)In support of
			 these goals, it has been long-standing United States telecommunications and
			 media policy to facilitate diversity of ownership in the telecommunications and
			 media industry, to foster ownership of telecommunications and media by socially
			 disadvantaged businesses, and to disseminate spectrum licenses among a wide
			 variety of applicants, including small businesses and businesses owned by
			 members of minority groups and women.
				(3)Diversification
			 of ownership of telecommunications and media properties remains a preeminent
			 public interest concern that should be reflected in United States
			 telecommunications, media, and tax policy.
				(4)In the years
			 between 1995 and 2008, as broadcast media ownership rules have been relaxed,
			 ownership opportunities of broadcast properties for socially disadvantaged
			 individuals have decreased significantly. Businesses owned or controlled by
			 socially disadvantaged individuals, including, but not limited to, members of
			 minority groups and women, have continued to be underrepresented as owners of
			 telecommunications and media properties. As a result of the convergence and
			 consolidation taking place in telecommunications and media markets, as of 2008
			 a smaller number of firms provide the gateway to news, information, and
			 entertainment programming.
				(5)Fostered by the
			 relaxation of the broadcast media ownership rules, local broadcast markets are
			 increasingly characterized by consolidated ownership, with individual entities
			 owning multiple broadcast stations within a single market that allow them to
			 exploit economies of scale in the advertising market not available to smaller
			 or individual operators. This results in individual operators frequently being
			 shut out of large amounts of advertising revenues.
				(6)The cable
			 television industry is increasingly characterized by firms that cluster their
			 ownership of cable systems in a small number of markets, with the result that
			 many local markets are dominated by a single cable company that serves most or
			 all of the jurisdictions in that market and enjoys a favorable competitive and
			 negotiating position in that market.
				(7)Tax policy has
			 fostered telecommunications and media convergence and consolidation by
			 providing a favorable tax consequence to telecommunications and media firms
			 selling their properties to large entities that can purchase the properties
			 using tax-free like-kind exchanges. This puts socially disadvantaged businesses
			 at a greater disadvantage because often they are not able to purchase the
			 properties through an exchange of stock.
				(8)Socially
			 disadvantaged businesses and other small businesses are less likely to be able
			 to purchase telecommunications and media properties through a tax-free
			 like-kind exchange than are established businesses.
				(9)Prior to 1995,
			 the tax treatment of the sale of appreciated telecommunications and media
			 properties for transactions not involving like-kind exchanges was partially
			 offset by the Federal Communications Commission tax certificate policy, a
			 program that allowed firms that sold telecommunications and media properties to
			 minority or women-owned firms to defer some of the taxes imposed on their sale
			 of appreciated properties. This program was eliminated in 1995.
				(10)As a result of
			 the elimination of the tax certificate program, the changes in
			 telecommunications and media ownership rules, and the market forces toward
			 convergence and consolidation, opportunities for socially disadvantaged
			 businesses to participate and grow in telecommunications and media markets have
			 decreased substantially despite the fact that this has been an active period
			 for the sale of telecommunications and media properties.
				(11)These recent
			 trends exacerbate the pattern of businesses owned or controlled by socially
			 disadvantaged individuals, who have historically been economically
			 disadvantaged within the telecommunications industry, having greater difficulty
			 obtaining access to capital and facing higher costs of capital than do other
			 businesses. It is consistent with the public interest to provide incentives
			 that will increase diversity in telecommunications and media ownership by
			 facilitating socially disadvantaged business investment in, and acquisition of,
			 telecommunications and media properties, and to eliminate obstacles to such
			 ownership.
				(12)Facilitating
			 voluntary, pro-competitive transactions that will promote ownership of
			 telecommunications and media properties by socially disadvantaged businesses by
			 reducing distortions in tax policy will aid in providing the investment and
			 capital that are crucial to the development of diversity of ownership in this
			 sector.
				(b)PurposeThe
			 purpose of this Act is to facilitate voluntary, pro-competitive transactions
			 that will promote socially disadvantaged business ownership of
			 telecommunications and media properties in order to diversify
			 telecommunications and media ownership.
			2.Treatment of
			 gain on qualified sales of telecommunications businesses
			(a)In
			 generalSubchapter O of chapter 1 of the Internal Revenue Code of
			 1986 (relating to gain or loss on disposition of property) is amended by
			 inserting after part IV the following new part:
				
					VCERTAIN SALES OF
				TELECOMMUNICATIONS BUSINESSES
						
							Sec. 1071. Treatment of gain on certain
				  sales of telecommunications businesses.
						
						1071.Treatment of
				gain on certain sales of telecommunications businesses
							(a)In
				generalIn the case of an eligible taxpayer, at the election of
				the taxpayer—
								(1)the tax imposed
				by this subtitle on the qualifying gain from a qualified telecommunications
				sale may be paid on or before the date that is 3 years after the date
				prescribed by section 6151(a) for payment of such tax, or
								(2)the recognition
				of such qualifying gain shall be deferred by reducing the basis of depreciable
				property (as defined in section 1017(b)(3)) held by the taxpayer immediately
				after such sale or acquired within 1 year after such sale by the amount of such
				qualifying gain.
								(b)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means the seller in a qualified telecommunications sale if such
				seller has received a qualifying gain certificate from the purchaser in such
				sale.
							(c)Qualifying
				gainFor purposes of this section, the term qualifying
				gain means the amount that is so much of the gain on any qualified
				telecommunications sale as does not exceed the amount of the qualifying gain
				certificate received by the seller in such sale from the purchaser.
							(d)Qualified
				telecommunications sale
								(1)In
				generalFor purposes of this section, the term qualified
				telecommunications sale means any sale to a qualified business
				of—
									(A)the assets of a
				telecommunications business,
									(B)stock in a
				corporation if, immediately after such sale—
										(i)the qualified
				business owns stock possessing at least the applicable percentage of the total
				combined voting power of all classes of stock entitled to vote and at least the
				applicable percentage of the total number of shares of all other classes of
				stock of such corporation, and
										(ii)substantially all
				of the assets of such corporation are assets of one or more telecommunications
				businesses, or
										(C)an interest in a
				partnership if, immediately after such sale—
										(i)the qualified
				business owns a partnership interest possessing—
											(I)a percentage that
				is at least equal to the applicable percentage of the total combined voting
				power of all classes of partnership interests entitled to vote,
											(II)control over the
				management of the partnership,
											(III)a percentage
				that is at least equal to the applicable percentage of the capital interests of
				the partnership, and
											(IV)a distributive
				share that is at least equal to the applicable percentage of each item of the
				partnership’s income, gain, loss, deduction or credit, and
											(ii)substantially
				all of the assets of such partnership are assets of one or more
				telecommunications businesses.
										(2)Qualified
				businessFor purposes of this section—
									(A)In
				generalThe term qualified business means any entity
				in which a socially disadvantaged individual or a member of a socially
				disadvantaged group has a qualified interest.
									(B)Certification
										(i)In
				generalA business shall not be a qualified business under this
				section unless such business has been certified by the Federal Communications
				Commission as meeting the requirements of subparagraph (A).
										(ii) Reporting
				requirement
											(I)In
				generalAny business certified by the Federal Communications
				Commission under this subparagraph shall report to such Commission any event
				that would lead to a change in the eligibility of the business for such
				certification.
											(II)Revision of
				structure or revocation of certificationIf the Federal
				Communications Commission determines that such business no longer meets the
				requirements of subparagraph (A) as a result of a reportable event under
				subclause (I), such business may revise its ownership structure in order to
				meet such requirements. If such business fails to revise its ownership
				structure in a manner sufficient to meet such requirements, the certification
				of such business under this subparagraph shall be revoked.
											(iii)Qualifying
				gain certificates
											(I)In
				generalUpon certification of any business under this
				subparagraph, the Federal Communications Commission shall issue qualifying gain
				certificates to such business for use in the purchase of telecommunications
				businesses through qualified telecommunications sales.
											(II)LimitationThe
				aggregate amount of the qualifying gain certificates issued to a business under
				this clause for any calendar year shall not exceed $350,000,000 reduced by the
				aggregate amount of qualifying gain certificates issued to such business during
				the preceding 5 calendar years.
											(iv)RegulationsThe
				Federal Communications Commission shall issue regulations to establish a
				process for granting certification to qualified businesses and for requiring
				reporting and review under this subparagraph.
										(v)FCC
				reportingThe Federal Communications Commission shall submit to
				the Secretary on or before January 31 of each year a list of all businesses
				certified as qualified businesses in the previous calendar year.
										(C)Qualified
				interestAn interest in an entity shall be treated as qualified
				if such interest represents a percentage that is at least equal to the
				applicable percentage of—
										(i)the total assets
				of the entity, and
										(ii)the total
				combined voting power in such entity of all classes of interests entitled to
				vote.
										(D)Socially
				disadvantaged individualThe term socially disadvantaged
				individual means an individual that is—
										(i)a
				United States citizen, and
										(ii)socially and
				economically disadvantaged, as determined by the Federal Communications
				Commission using the following criteria:
											(I)Socially
				disadvantagedAn individual may be considered socially
				disadvantaged if such individual has been subjected to racial or ethnic
				prejudice or cultural bias within United States society because of the
				individual's identity as a member of a group and without regard to individual
				qualities. The social disadvantage must stem from circumstances beyond the
				individual's control.
											(II)Members of
				designated groups
												(aa)There shall be a
				rebuttable presumption that—
													(AA)those
				individuals asserting membership in a group previously designated as socially
				disadvantaged by the Small Business Administration according to procedures set
				forth under section 124.103 of title 13, Code of Federal Regulations (or a
				successor regulation), including Black Americans, Hispanic Americans, Native
				Americans, Asian Pacific Americans, and members of other groups that have been
				so designated, and
													(BB)those entities
				that are deemed socially disadvantaged under section 124.109 of title 13, Code
				of Federal Regulations (or a successor regulation),
													shall be
				considered socially disadvantaged for purposes of this section.(bb)In
				order to be considered a member of a socially disadvantaged group, the Federal
				Communications Commission may require that an individual has held himself or
				herself out, and has been identified by others, as a member of such
				group.
												(cc)The presumption
				of membership in a socially disadvantaged group may be overcome with the
				presentation of credible evidence to the contrary. Individuals in possession or
				knowledge of such evidence shall submit such information in writing to the
				Federal Communications Commission at such time and in such manner as such
				Commission shall require.
												(III)Individuals
				not members of a designated groupAn individual who is not a
				member of a group described in subclause (II)(aa) must establish individual
				social disadvantage by a preponderance of the evidence, which must include the
				following elements:
												(aa)At
				least one objective distinguishing feature that has contributed to the social
				disadvantage of the individual, such as race, ethnic origin, gender, physical
				handicap, long-term residence in an environment isolated from the mainstream of
				United States society, or other similar features not common to individuals who
				are not socially disadvantaged.
												(bb)Personal
				experiences of substantial and chronic social disadvantage in United States
				society.
												(cc)Negative impact
				of social disadvantage on entry into or advancement in the business world. This
				impact may be proven by any relevant evidence showing that the totality of
				circumstances reflects disadvantage in entering into or advancing in the
				business world, but such evidence must include information concerning the
				education, employment, and business history of the individual as
				follows:
													(AA)Evidence
				relating to education may include such factors as denial of equal access to
				institutions of higher education, exclusion from social and professional
				association with students or teachers, denial of educational honors rightfully
				earned, and social patterns or pressures which discouraged the individual from
				pursuing a professional or business education.
													(BB)Evidence
				relating to employment may include such factors as unequal treatment in hiring,
				promotions, or other aspects of professional advancement, pay and fringe
				benefits, and other terms and conditions of employment, retaliatory or
				discriminatory behavior by an employer, and social patterns or pressures which
				have channeled the individual into nonprofessional or nonbusiness
				fields.
													(CC)Evidence
				relating to business history may include such factors as unequal access to
				credit or capital, acquisition of credit or capital under commercially
				unfavorable circumstances, unequal treatment in opportunities for government
				contracts or other work, unequal treatment by potential customers and business
				associates, and exclusion from business or professional organizations.
													(IV)Economically
				disadvantaged
												(aa)In
				generalAn individual may be considered economically
				disadvantaged if such individual is socially disadvantaged, as determined under
				subclauses (I) through (III), and if the individual's ability to compete in the
				free enterprise system has been impaired due to diminished capital and credit
				opportunities as compared to others in the same or similar line of business who
				are not socially disadvantaged.
												(bb)Diminished
				opportunitiesIn considering whether an individual has been
				impaired by diminished capital and credit opportunities, the Federal
				Communications Commission shall examine factors relating to the financial
				conditions of any persons claiming disadvantaged status, including the personal
				financial condition of the individual and the fair market value of the stock
				and assets, whether encumbered or not, of any business under the control of the
				individual, and the financial condition of the individual compared to the
				financial profiles of other businesses in the same or similar line of business
				which are not owned and controlled by socially and economically disadvantaged
				individuals. The financial profiles so compared shall include total assets, net
				sales, pre-tax profit, and sales to working capital ratio.
												(cc)InclusionThere
				shall be a rebuttable presumption that entities that are deemed economically
				disadvantaged under section 124.109 of title 13, Code of Federal Regulations
				(or a successor regulation) shall be considered economically disadvantaged for
				purposes of this section.
												(E)Socially
				disadvantaged group
										(i)In
				generalThe term socially disadvantaged group means
				a group that—
											(I)is described in
				subparagraph (D)(ii)(II)(aa), or has been subjected to racial or ethnic
				prejudice or cultural bias within United States society because of
				circumstances or qualities beyond the individual control of the members of such
				group, and
											(II)is economically
				disadvantaged, as determined under subparagraph (D)(ii)(IV) by applying the
				rules of such subparagraph to the group as a whole.
											(ii)Rebuttable
				presumption of disadvantage; evidence; etcFor purposes of this
				subparagraph, rules similar to the rules of subclauses (II) and (III) of
				subparagraph (D)(ii) shall apply by applying such rules to the group as a
				whole.
										(F)Aggregation
				rulesFor purposes of this subsection, all persons treated as a
				single employer under subsection (a) or (b) of section 52 or subsection (m) or
				(o) of section 414 shall be treated as one person.
									(3)Applicable
				percentageFor purposes of this subsection—
									(A)In
				generalExcept as provided in subparagraph (B), the term
				applicable percentage means the percentage prescribed by the
				Federal Communications Commission in regulations implementing this section.
				Such percentage shall not be less than—
										(i)in the case of
				interest in the total assets of an entity, 20 percent, and
										(ii)in the case of
				interest in the total combined voting power in an entity of all classes of
				interests entitled to vote, 51 percent.
										(B)Publicly traded
				corporationsIn the case of a corporation the shares of which are
				regularly traded on an established securities market, the applicable percentage
				is 51 percent.
									(C)Restriction on
				agreements concerning voting of stock or partnership
				interestsAny interest relied upon to meet the applicable
				percentage shall not be subject to any agreement, arrangement, or understanding
				which provides for, or relates to—
										(i)the voting of
				such interest in any manner by, or at the direction of, any person other than a
				socially disadvantaged individual or a member of a socially disadvantaged
				group, or
										(ii)the right of any
				person other than a socially disadvantaged individual or a member of a socially
				disadvantaged group to acquire such interest through purchase of shares,
				partnership interests, or otherwise.
										(e)Qualifying gain
				certificateFor purposes of this section, the term
				qualifying gain certificate means a certificate that is issued to
				a qualified business by the Federal Communications Commission under subsection
				(d)(2)(B)(iii).
							(f)Telecommunications
				businessThe term telecommunications business means
				any business providing communication services by wire, cable, radio, satellite,
				or other technology if the providing of such services is governed by the
				Communications Act of 1934 or the
				Telecommunications Act of 1996.
							(g)Recapture of tax
				benefit if telecommunications business resold within 3 years, etc
								(1)In
				generalIf, within 3 years after the date of any qualified
				telecommunications sale, there is a recapture event with respect to the
				property involved in such sale, then the qualified business’s tax imposed by
				this chapter for the taxable year in which such event occurs shall be increased
				by 20 percent of the consideration furnished by such business in such
				sale.
								(2)Exception for
				reinvested amountsParagraph (1) shall not apply to any recapture
				event which is a sale if—
									(A)the sale is a
				qualified telecommunications sale, or
									(B)during the 60-day
				period beginning on the date of such sale, the qualified business is the
				purchaser in another qualified telecommunications sale in which the
				consideration furnished by such business is not less than the amount realized
				on the recapture event sale.
									(3)Recapture
				eventFor purposes of this subsection, the term recapture
				event means, with respect to any qualified telecommunications
				sale—
									(A)any sale or other
				disposition of the assets, stock, or interest referred to in subsection (d)(1)
				which were acquired by the qualified business in such sale,
									(B)in the case of a
				qualified telecommunications sale described in subsection (d)(1)(B)—
										(i)any sale or other
				disposition of a telecommunications business by the corporation referred to in
				such subsection, or
										(ii)any other
				transaction which results in the qualified business not having control (as
				defined in subsection (d)(1)(B)(i)) of such corporation, and
										(C)in the case of a
				qualified telecommunications sale described in subsection (d)(1)(C)—
										(i)any sale or other
				disposition of a telecommunications business by the partnership referred to in
				such subsection, or
										(ii)any other
				transaction which results in the qualified business not having control (as
				defined in subsection (d)(1)(C)(i)) of such partnership.
										Such term
				shall not include any sale or other disposition resulting from the default, or
				imminent default, of any indebtedness of the taxpayer.(h)Cross-references
								(1)SecurityFor
				authority of the Secretary to require security in the case of an extension
				under subsection (a)(1), see section 6165.
								(2)Period of
				limitationFor extension of the period of limitation in the case
				of an extension under subsection (a)(1), see section
				6503(k).
								.
			(b)Clerical
			 amendmentThe table of parts for subchapter O of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after the item relating
			 to part IV the following new item:
				
					
						Part V. Certain Sales of Telecommunications
				Businesses.
					
					.
			(c)Conforming
			 amendments
				(1)Extension of
			 period of limitationSection 6503 of the Internal Revenue Code of
			 1986 (relating to suspension of running of period of limitation) is
			 amended—
					(A)by redesignating
			 subsection (k) as subsection (l), and
					(B)by inserting
			 after subsection (j) the following new subsection:
						
							(k)Extension of
				time for payment of certain telecommunications gain tax
				liabilityThe running of any period of limitations for collection
				of any amount of tax liability on gain from qualified telecommunications sales
				(as defined in section 1071(d)(1)) shall be suspended for the period of any
				extension of time under section 1071(a)(1) for payment of such
				amount.
							.
					(2)Reduction in
			 basisSubsection (a) of section 1016 of such Code (relating to
			 general rule) is amended—
					(A)by striking
			 and at the end of paragraph (36),
					(B)by striking the
			 period at the end of paragraph (37) and inserting , and,
			 and
					(C)by adding at the
			 end the following new paragraph:
						
							(38)to the extent
				provided in section
				1071(a)(2).
							.
					(d)Effective
			 dateThe amendments made by this section shall apply to sales in
			 taxable years beginning after the date of the enactment of this Act.
			3.Loan guarantee
			 program to encourage diversity of ownership of telecommunications
			 businesses
			(a)In
			 generalThe Administrator of the Small Business Administration
			 may guarantee any loan made to a qualified business for the purchase of assets,
			 stock, or interests described in
			 section
			 1071(d)(1) of the Internal Revenue Code of 1986 (relating to
			 qualified telecommunications sale), as added by this Act.
			(b)Limitations
				(1)SecurityThe
			 Administrator shall not guarantee any loan under subsection (a) unless the
			 guaranteed portion of such loan is secured by a first lien position or first
			 mortgage on the stock, assets, or interests financed by the loan.
				(2)Guarantee
			 percentage; capThe amount of any loan guaranteed by the
			 Administrator under subsection (a)—
					(A)shall not exceed
			 95 percent of the balance of the financing outstanding at the time of
			 disbursement of the loan, and
					(B)shall not exceed
			 $8,000,000.
					(3)FeesWith
			 respect to each loan guaranteed under subsection (a) (other than a loan that is
			 repayable in 1 year or less), the Administrator may collect a guarantee fee,
			 which shall be payable by the participating lender, and may be charged to the
			 borrower.
				(c)General
			 authorityFor purposes of carrying out this section, the
			 Administrator may—
				(1)enter into
			 contracts with private and Federal entities for professional and other
			 services;
				(2)enter into
			 memorandums of understanding with other Federal agencies; and
				(3)issue regulations,
			 including regulations regarding—
					(A)notice of and
			 opportunity to cure a default;
					(B)procedures related
			 to foreclosure; and
					(C)such other matters
			 as the Administrator considers appropriate.
					(d)DefinitionsFor
			 purposes of this section:
				(1)AdministratorThe
			 term Administrator means the Administrator of the Small Business
			 Administration.
				(2)Qualified
			 businessThe term qualified business has the meaning
			 given such term in section 1071(d)(2) of the Internal
			 Revenue Code of 1986, as added by this Act.
				(e)Authorization of
			 appropriationsThere are authorized to be appropriated such sums
			 as may be necessary to carry out the purposes of this section.
			4.Program audits by
			 GAO
			(a)Treatment of
			 gain on qualifying telecommunications salesNot later than 5 years after the date of
			 the enactment of this Act, and every 5 years thereafter, the Comptroller
			 General of the United States shall audit the administration of section 1071 of
			 the Internal Revenue Code of 1986, as added by this Act, and issue a report on
			 the results of that audit. The Comptroller General shall include in the report,
			 notwithstanding any provision of
			 section
			 6103 of the Internal Revenue Code of 1986 to the
			 contrary—
				(1)a
			 list of qualified businesses (as defined in section 1071(d)(2) of such Code)
			 and any other taxpayer receiving a benefit from the operation of section 1071
			 as such section was added by this Act,
				(2)an assessment of
			 the effect the amendments made by this Act have on increasing new entry and
			 growth in the telecommunications industry by qualified businesses, and
				(3)an assessment of
			 whether the $350,000,000 limitation amount under section 1071(d)(2)(B)(iii)(II)
			 of such Code should be adjusted for inflation in order to respond to the
			 telecommunications market, and in what year such adjustment should
			 begin.
				(b)Assessment of
			 loan guarantee programThe report required under subsection (a)
			 shall include an assessment of the loan guarantee program under section 3 of
			 this Act, including an assessment of whether the $8,000,000 limitation amount
			 under section 3(b)(2)(B) of this Act should be adjusted for inflation in order
			 to respond to the telecommunications market, and in what year such adjustment
			 should begin.
			5.SeverabilityIf any provision of this Act or any
			 amendment made by this Act, or the application of a provision or amendment to
			 any person or circumstance, is held to be unconstitutional, the remainder of
			 this Act and the amendments made by this Act, and the application of the
			 provisions and amendments of this Act to any person or circumstance, shall not
			 be affected thereby.
		
